DETAILED ACTION
This is the initial Office action for non-provisional application 16/804,216 filed February 28, 2020, which is a continuation of non-provisional application 14/929,789 filed November 2, 2015 (now US Patent 10,610,399), which is a continuation of PCT/US2014/036598 filed May 2, 2014, which claims priority from provisional application 61/818,604 filed May 2, 2013.  Claims 1, 6-10, and 31-39, as filed March 2, 2020, are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-10, and 31-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent 10,610,399 (reference patent).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, the limitations therein are substantially recited in the claims of the reference patent including an orthotic device (claim 1) comprising an upper arm section configured to receive an upper portion of an arm of a subject (claim 1), a forearm section configured to receive a forearm portion of the arm (claim 1), and at least one elbow joint rotatably coupled the upper arm section and the forearm section (claim 1), wherein the forearm section comprises a release control situated at a distal end of the forearm section and operatively coupled to the at least one elbow joint (claim 1), wherein the release control is configured to transition the at least one elbow joint from a restricted motion state to a free motion state when the release control is activated (claim 1), wherein the release control is at a location on the distal end of the forearm section that coincides with a location of a wrist of the subject (claim 1), wherein the release control comprises at least of a lever or button (claim 5) that is activated by applying a force to at least a portion of the forearm section associated with a 
Regarding claim 6, the limitations therein are substantially recited in claim 6 of the reference patent.
Regarding claim 7, the limitations therein are substantially recited in claim 7 of the reference patent.
Regarding claim 8, the limitations therein are substantially recited in claim 8 of the reference patent.
Regarding claim 9, the limitations therein are substantially recited in claim 9 of the reference patent.
Regarding claim 10, claim 1 of the reference patent recites that the device further comprises a passively repositionable wrist joint (wrist rotation joint for allowing at least pronation and supination of the forearm portion).
Regarding claim 31, the limitations therein are substantially recited in claim 10 of the reference patent.
Regarding claim 32, the limitations therein are substantially recited in claim 11 of the reference patent.
Regarding claim 33, the limitations therein are substantially recited in claim 12 of the reference patent.
Regarding claim 34, the limitations therein are substantially recited in claim 13 of the reference patent.
Regarding claim 35, the limitations therein are substantially recited in claim 14 of the reference patent.
Regarding claim 36, the limitations therein are substantially recited in claim 15 of the reference patent.
Regarding claim 37, the limitations therein are substantially recited in claim 16 of the reference patent.
Regarding claim 38, the limitations therein are substantially recited in claim 17 of the reference patent.
Regarding claim 39, the limitations therein are substantially recited in claim 18 of the reference patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        9/30/2021